Citation Nr: 0212062	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to a rating for lumbosacral strain in excess of 
40 percent prior to January 31, 2001, and in excess of 60 
percent from January 31, 2001.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1986 to January 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating action that denied a rating in excess 
of 40 percent for lumbosacral strain.  A Notice of 
Disagreement therewith was received in September 1998, a 
Statement of the Case (SOC) was issued in February 1999, and 
a Substantive Appeal was received in May 1999.  In August 
1999, the veteran testified at a hearing before a hearing 
officer at the RO.  Supplemental SOCs (SSOCs) were issued in 
March 2000, January 2001, and June 2002.

By rating action of December 2001, the RO increased the 
rating of the veteran's lumbosacral strain from 40 percent to 
60 percent, effective January 31, 2001.  Given the date of 
the rating decision on appeal (and, as discussed in the 
remand, below, the date it appears that the veteran may have 
filed a claim for an increased rating) the Board finds that 
questions as to the veteran's entitlement to a rating a 
rating in excess of 40 percent prior to January 31, 2001, and 
to a rating in excess of 60 percent from that date, remain 
for appellate consideration.  


REMAND

Appellate review discloses that, on VA psychiatric 
examination of August 2001, the examiner noted that the 
veteran had applied for disability benefits from the Social 
Security Administration (SSA).  The current record is unclear 
as to the status of that application.  Because any decision 
awarding the veteran SSA disability benefits and the medical 
records underlying that determination may be pertinent to the 
claim on appeal, the RO should ask the appellant about the 
status of the application and, if benefits have been awarded, 
obtain and associate with the claims file all pertinent 
records pertaining to that award.  

The Board also notes that, in awarding the veteran a 60 
percent rating for the 60 percent evaluation for lumbosacral 
strain, the RO indicated that the effective date of January 
31, 2001 was considered to be the date of the veteran's claim 
for an increased rating for that disorder.  The Board was 
unable locate any such claim in the veteran's file.  However, 
the record contains a VA Form 21-4138, Statement in Support 
of Claim, signed by the veteran on January 31, 1998, wherein 
she refers to an "increase in compensation for lumbosacral 
strain from 40% to 60%."  This document appears to represent 
the beginning of a continuously prosecuted claim that 
culminated in the RO's ultimate award of the 60 percent 
evaluation for lumbosacral strain; thus, it appears that the 
RO may have erred in the assignment of the January 31, 2001 
effective date for that award.  As such, the Board finds 
that, prior to consideration of the matters currently on 
appeal, the RO must consider the question of whether the 
assigned effective date for the award of the 60 percent 
evaluation is proper, to include consideration of whether the 
January 31, 1998 document constitutes the actual date of 
claim for the increase.  Because the RO's assignment of an 
earlier effective date for the award of the 60 percent 
evaluation could well significantly impact or completely 
obviate the need for the Board to consider the veteran's 
entitlement to rating in excess of 40 percent for lumbosacral 
strain prior to January 31, 2001, the Board finds that the 
effective date question is inextricably intertwined with the 
questions remaining on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  It follows that any Board action on 
the matters on appeal would be, at this juncture, premature.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
ask her if she is receiving SSA 
disability benefits.  If so, the RO 
should contact the SSA and obtain a 
copy of any decision awarding the 
veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  All 
records and/or responses received 
should be associated with the claims 
file.

2. The RO should adjudicate the question 
of whether the January 31, 2001 
effective date for the award of 60 
percent evaluation for lumbar strain 
is proper, to include consideration of 
the question of whether statement 
signed by the veteran on January 31, 
1998 constitutes a claim for such 
benefit.  The RO should provide full 
reasons and bases for its 
determination.

3. If the RO denies entitlement to an 
earlier effective date for the award 
of the 60 percent rating, the RO must 
notify the veteran and her 
representative of the denial and of 
her appellate rights.  The veteran and 
her representative are hereby reminded 
that a timely appeal must be perfected 
in order to obtain appellate 
jurisdiction of an issue not currently 
in appellate status before the Board.  
While the RO must furnish the 
appellant the appropriate time period 
in which to do so, the veteran should 
perfect an appeal with the denial of 
an earlier effective date, if desired, 
as soon as possible to avoid 
unnecessary delay in the consideration 
of the appeal.  The RO must retain the 
claims file until the veteran perfects 
an appeal regarding the earlier 
effective date, or the date upon which 
the time period for doing so expires, 
whichever occurs earlier.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


